DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant’s amendments to the claims have not rendered the 112 rejections moot.  See below.
Applicant submits that Harrison and Fortune do not teach a propeller “designed to operate in water at high RPM”.  This language is functional language within an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114(II).
Since the particular structural limitations of the claim are already present in the proposed combination, it would be inherently capable of operating at “high RPM” , see MPEP 2114 (I), insofar as Applicant has described in the specification and claims the structure required to meet the limitation.  Now, the burden has shifted to Applicant to point out a particular structural characteristic that the prior art does not possess.  Thus, assuming arguendo, that everything Applicant states about Harrison and Fortune is true, Applicant still has not pointed to any particular structural characteristic absent from the proposed combination.  A review of the specification also failed to show any particular structure, beyond what is already claimed, that would be necessary to achieve the claimed function.   Therefore, Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: the term “about” has been defined in [0125] and is therefore clear in view of the specification.
Claim 21 is unclear in that it recites “the propeller is designed to operate in water at high RPM”.  The term “high” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant cites high RPM several times in the specification but does not define the term or provide any range of RPM that would qualify as “high”.
Claims 22-29 are unclear for their dependency from claim 21.
Claim 25 is remains unclear in that it recites “a weighted composite having a Reynolds number”. Solids don’t have Reynolds numbers.  By definition only fluids have Reynolds numbers.  Reynolds number expresses the ratio of a fluid’s inertial forces across an object to the fluids viscous forces. It is defined as             
                R
                e
                =
                
                    
                        I
                        n
                        e
                        r
                        t
                        i
                        a
                         
                        F
                        o
                        r
                        c
                        e
                    
                    
                        V
                        i
                        s
                        c
                        o
                        u
                        s
                         
                        F
                        o
                        r
                        c
                        e
                    
                
                =
                 
                
                    
                        ρ
                        V
                        L
                    
                    
                        μ
                    
                
            
          where ρ is the density of the fluid, V is the velocity of the fluid across the object, L is the length of an object in the fluid, and μ is the dynamic viscosity of the fluid. Re is a property of a fluid, not a solid mass.  Therefore, the claims are unclear because it attributes a Reynolds number to a weighted composite.  For examination purposes, the limitation will be interpreted as the balance weight shaped and sized so as to produce a laminar flow in the fluid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison US 5145428 in view of Fortune US 8516885 and Heikkila US 20090127801.
Regarding claim 21, Harrison teaches a boat propeller (9, Fig. 3) comprising a hub (13) having propeller blades (16), a path for exhaust (12, col. 5 ln. 18-22), and a spline (Fig. 3) that can be attached to a drive shaft spline (4).
However, it does not teach that the propeller comprises a composite balance weight is adhesively attached to the interior of the hub, the composite comprising 
(a) a thermoplastic polymer phase comprising about 5 to 25 wt.% and 25 to 75 vol.% of the composite; and 
(b) a metal particulate comprising about 75 to 95 wt. % and 25 to 75 vol.% of the composite and intermixed with the polymer phase, the particulate having a particle size where no more than 10 wt.% of the particles are under 10 microns; wherein the particulate and polymer phase are formed into the balance weight.
Fortune teaches marine propellers having balance masses installed on the hub (col. 2 ln. 8-12) in order to minimize vibration and prevent undesirable loadings on the propeller components (col. 1 ln. 63-66).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the marine propeller as taught by Harrison, by utilizing a balance mass on the hub of the marine propeller as taught by Fortune in order to minimize vibration and prevent undesirable loadings on the propeller components.
Fortune further teaches that “the effect on the balance of the assembly by installing … balance masses on the hub … is, of course, a function of the masses of the balance members and the distances of the balance members from the axis of rotation of the shaft” (col. 2 ln. 8-12).  
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Since changing the location of the balance mass from one location on the hub to another location on the hub would not change the function or operation of the marine propeller but would merely be a common adjustment made so as to properly balance the marine propeller, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of design choice, to modify the location of the balance mass on the hub as taught by the combination by rearranging balance mass to be on an interior of the hub (specifically an inner surface of the outer hub, see claim 23) as claimed in order to yield the predictable result of a balanced marine propeller being operational to generate propulsion with minimal vibration and undesirable loadings.
Heikkila teaches a balance mass (i.e. tire wheel weight, Fig. 4A) comprising a thermoplastic composite material ([0043]) capable of being affixed ([0127] via an adhesive strip 45) to a substrate (such as a propeller), the thermoplastic composite material comprising: 
(a) a thermoplastic polymer phase (Fluoroelastomer thermoplastic) comprising about 5 to 25 wt.% and 25 to 75 vol.% of the composite (Table 4, row a, f, g and c); and 
(b) a metal particulate (tungsten) comprising about 75 to 95 wt. % and 25 to 75 vol.% of the composite and intermixed with the polymer phase, (Table 4, row a, f, g and c) the particulate having a particle size where no more than 10 wt.% of the particles are under 10 microns ([0027]); wherein the particulate and polymer phase are formed into the balance weight (Fig. 4A).

    PNG
    media_image1.png
    338
    683
    media_image1.png
    Greyscale

Heikkila so teaches in order to produce a weighted mass with composite properties that exceed the density and malleability of lead but do not have the inherent toxicity of lead ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balance weight as taught by the combination of Harrison and Fortune by utilizing composition of thermoplastic and metal particulates as taught by Heikkila in order to have a weighted mass which exceeds the density and malleability of lead but without the toxicity of lead.
The proposed combination, teaching all of the structural limitations of the claim, would inherently be capable of operating in water at high RPM. See MPEP 2114(I).
Regarding claim 22, Harrison further discloses that there are three or four propeller blades (Fig. 3).
Regarding claim 23, Heikkila further teaches that the balance weight has a hub contact surface (adhesive 45) that is curved (via bend zones 46) so as to be complementary to a curved surface of the outer hub (Harrison, concave surface of passage 12).
Regarding claim 24, Heikkila further teaches that the composite has a coating of an interfacial modifier (0.03-0.2% NZ 12, see bottom of table 4) on a surface of the metal particulate (Tungston).
Regarding claim 25, Heikkila further teaches that 
the composite comprises: (a) a thermoplastic polymer phase comprising about 5 to 25 wt.% and 25 to 75 vol.% of the composite; and (b) a metal particulate comprising about 75 to 95 wt. % and 25 to 75 vol.% of the composite and intermixed with the polymer phase (see claim 21), 
the particulate having a coating of an interfacial modifier (see claim 24), 
a particle size where no more than 10 wt.% of the particles are under 10 microns (see claim 21); 
wherein the particulate and polymer phase are formed into the weighted composite (see claim 21).
However, it does not teach that th3Preliminary Amendmente Application number: unassignedDocket Number: 492. 0049USC1weighted composite shaped and sized so as to produce a laminar flow across the composite and hub interior during operation of the boat propeller.
It is, however, a common and routine practice for engineers in the design phase of propellers to reduce drag so as to improve propeller efficiency.  It is commonly known that drag is reduced when flow is laminar rather than turbulent.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the components of a propeller, including a balance weight, to be shaped and sized so as to produce a laminar flow thereby reducing drag and increasing propeller efficiency (See MPEP 2144.04 (IV)(B)). 
Regarding claim 26, see claim 24.
Regarding claim 27, see claim 23. 
Regarding claim 29, Heikkila further teaches that the balance weight has a shape that is rectangular (Fig. 4A).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison US 5145428 in view of Fortune US 8516885 and Heikkila US 20090127801 as applied to claim 26 above and further in view of Messersmith US 20140075823
Regarding claim 28, Heikkila does not teach that the composite weight has a leading edge that is less than 45°.

    PNG
    media_image2.png
    235
    395
    media_image2.png
    Greyscale
Messersmith teaches a weighted mass (1) for angling shaped with a slanted leading and trailing surface (6, Fig. 4, right) in order to reduce drag resistance through water ([0024]), the slanted leading surface “may comprise one or more of a fillets, a chamfer, a bullnose, and/or any other shape or combination thereof” so as to “reduce viscous drag forces” ([0024]).  
Messersmith is analogous in that Applicant is concerned with the drag produced by the flow of water around a weighted mass. Thus, the reference would be reasonably pertinent the Applicant’s particular problem.
Unless Applicant can show that the particular range of less than 45 degrees is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the leading and/or trailing edges of the balance weight as taught by Heikkila, by optimizing a slanted surface as taught Messersmith, to be less than 45 degrees as claimed, in order to discover, by routine experimentation, the optimum or workable ranges that reduce the drag experienced by the balance weight installed on the marine propeller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745